DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species b, and sub-species g in the reply filed on 02/09/2022 is acknowledged.  
In the first paragraph of the Remarks/Arguments section starting on page 5, Applicant states, “the examiner recognizes that claim 19 is generic and restricts other claims as allegedly being directed to several  ‘independent or distinct’ groups of invention, and to several ‘patentably distinct species’ divided into several sub-species.”  This is an inaccurate interpretation of the Requirement for Restriction/Election mailed 01/13/2022 (hereinafter Restriction Requirement).  The Restriction Requirement begins at sections 1-5 with a restriction between inventions (MPEP 814 II).  The inventions are indicated as Claims 1-18 of group I, claim 19 of group II, and claims 20-25 of group III.  That is, Examiner clearly indicated that claim 19 was distinct from claims 1-18.  Subsequently, sections 6-11 discuss a species election (MPEP 814 I).  Within the species election, Examiner indicated claim 19 as being generic to all of the species a-i.  The species election is separate from the restriction between inventions, Claim 19 being generic to species a-i is not an indication that claim 19 is generic to the entire Restriction Requirement.  It is noted for clarity of the record that Applicant has elected group I, claims 1-18.  Applicant did not elect group II, claim 19.  Therefore claim 19 is withdrawn from consideration.
In section I on page 5 Applicant argues at least some of claims 1-18 substantially overlap claims 20-25 in group III.  This is not persuasive at least because Applicant does not 
Further in section I on page 5 Applicant provides a series of groupings of the claims.  These groupings appear to be directed to the species election in section 6 of the Restriction Requirement.  As such they are not persuasive at least because they are not germane to the restriction between the inventions of groups I, II, and III.
In section II of the remarks titled “Traversal of Restriction under species and subspecies” it is noted for clarity of the record that Applicant does not provide any traversal arguments with respect to section 6, species a and b.
At page 7, Applicant argues “[i]n FIG. 7, the proximal end of optical spacer 706 is arranged in direct contact with the distal end of the light guiding component 102. Similarly, in FIG. 8, the optical spacer 806 is arranged in direct contact with the distal end of the light guiding component 102. Furthermore, in FIG. 9, the optical spacer 906 is arranged in direct contact with the distal end of the light guiding component 102.”  This is not persuasive.  In FIG. 8 the light guiding component 102 is inserted into the optical spacer 806.  In FIG. 9, the light guiding component comprises the optical fiber and an optical spacer 902 (para [0054] of the published specification) and the distal optics assembly fixedly surrounds the light guiding component.  Therefore the embodiment of FIG. 7 is distinct from the embodiments of FIGS. 8 and 9.
 At page 7, Applicant argues, “[i] n FIG. 7, the mechanical housing (a metallic can 730) is provided at the distal end of the drive cable 720. Similarly, in FIG. 9, the mechanical housing (a metallic can 930) is provided at the distal end of the drive cable 920.”  This is not persuasive at least because the embodiment of FIG. 8 does not include a metallic can, therefore the embodiment of FIG. 8 is distinct from the embodiments of FIGS. 7 and 9.  
At page 7 Applicant argues, “[i]n FIG. 9 the optical spacer 902 and the focusing lens 912 are two separate components. In FIG. 8 the optical spacer 806 and the focusing lens 812 are two components. In FIG. 7 the optical spacer 706 and the focusing lens 712 are two 
At page 7 Applicant argues that evidently these subspecies overlap in scope and are not mutually exclusive.  Applicant continues at page 8 arguing that the purported subspecies g (FIG. 7), subspecies h (FIG. 8), and subspecies i  (FIG. 9) all describe subject matter that substantially overlap in scope with each other.  Examiner respectfully disagrees.  MPEP 806.04(f) states, “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.”  Therefore for claims to be mutually exclusive and not overlap in scope, there must be a claim that recites limitations disclosed for FIG. 7 but not FIGS. 8 or 9, a claim that recites limitations disclosed for FIG. 8 but not FIGS. 7 or 9, and a claim that recites limitations disclosed for FIG. 9 but not FIGS. 7 or 8.  In the current application, claim 10 recites, “the cylindrical housing has a window,” which is directed to the embodiment of FIG. 7 but not FIG. 8 or 9.  Claim 22 recites, “the distal optics component includes, an optical spacer, a reflective surface, a focusing lens, and a lead-in end all formed as a single molded 
On page 8 Applicant argues “while the above allegations purports the need for searching different class/subclass groups, and/or mutually exclusive species, the Applicant respectfully objects to the subject allegations as being a valid and ‘appropriate explanation’ of a ‘serious burden’ because the subject allegations do not appropriately explain why a serious burden exists to search and examine all of the bending claims corresponding to subspecies g-i.  More importantly, since no examples of class/subclass are provided for each subspecies, the allegations fail to provide evidence of ‘serious burden’ or mutual exclusion between the purported subspecies.”  Examiner respectfully disagrees.  Applicants arguments with respect to “mutual exclusion” are addressed above and will not be repeated for the sake of brevity.  Further, it is noted that in section 11 of the Restriction Requirement , Examiner stated “[t]here is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species
On page 8 Applicant argues that the allegations presented in the present Election/Restriction requirement are general legal allegations related to an alleged test for ‘distinctiveness’, but neither distinctiveness nor ‘serious burden’ has been established in particular as it relates to subspecies g-i, Examiner respectfully disagrees for at least the reasons set forth above.  Further, Applicant has provided no specific arguments that distinctiveness has not been established.
The requirement is still deemed proper and is therefore made FINAL.
Applicant asserts that group I, species b, and sub-species g reads on claims 1-3, 8-16, 18, and 19.
As set forth above, claim 19 is non-elected group II, therefore claim 19 is withdrawn from consideration.
Claim 2 recites inter alia, “wherein the distal optics component is directly bonded to the light guiding component and is at least partially molded inside the opening of the tubular shaft at the distal end thereof.”  This is not found in the elected embodiment of sub-species g but rather is directed to the non-elected embodiments of subspecies  c, d and h.  Therefore claim 2 is withdrawn from consideration.
Claim 3 recites inter alia, “the distal optics component is arranged a predetermined distance from a distal end surface of the light guiding component and is at least partially molded inside the opening of the tubular shaft at the distal end thereof, wherein the tubular shaft is configured to rotate the distal optics component while the light guiding component remains stationary.”  This is not found in the elected embodiment of sub-species g but rather the embodiment of sub-species f as can be seen in FIGS. 5a and b.
Claim 14 recites inter alia, “wherein the light-guiding component is comprised of an optical fiber and an optical spacer which is directly and coaxially affixed to the distal end of the optical fiber.”  This is directed to the non-elected embodiment of species i.  Therefore, claim 14 and all dependent claims thereof are withdrawn from consideration.
Claim 18 recites inter alia, “an SEE imaging system,” which is directed to the non-elected embodiment of species a.  Therefore claim 18 is withdrawn from consideration. 
Applicant indicates claim 17 as withdrawn from consideration, however claim 17 recites inter alia, “an OCT imaging system” which is directed to the elected embodiment of species b.  Therefore claim 17 will be examined.

Status of Claims
Claims 1-25 are pending, claims 2-7, 14, 15, and 18-25 are withdrawn from consideration and claims 1, 8-13, 16, and 17 are currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2019 and 02/11/2020 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiber optic rotary junction within the OCT system (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. (U.S. 2014/0340756).
With respect to claim 1, Sinclair et al. teaches an optical probe comprising: 
a tubular shaft (23) having an opening (interior lumen of the coil 23, see for example FIG. 8) which extends from a proximal end to a distal end of the probe; 
a light guiding component (11b) having at least a distal end thereof arranged at least partially inside the opening of the tubular shaft (FIG. 8); and 
a distal optics component (50), wherein the distal optics component is formed directly molded at the distal end of the light guiding component (para [0054]) and at the distal end of the tubular shaft (FIG. 8), and 

With respect to claim 8, Sinclair et al. teaches the tubular shaft includes a drive cable (23), wherein at least one surface of the distal optics component is directly bonded to the distal end of the light guiding component and/or to the distal end of the drive cable (para [0054]), and
wherein both the light guiding component and the distal optics component are adapted to rotate together with the drive cable (para [0042], [0045], FIG. 1).
With respect to claim 12, Sinclair et al. teaches the distal optics component further comprises a beam shaping surface (54, para [0054]).
With respect to claim 16, Sinclair et al. teaches the distal optics component is injection molded out of transparent thermoplastic material or compression molded out of glass (product-by-process, see also para [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Comstock, II et al. (U.S. 2017/0311806).
Sinclair et al. teaches an optical probe as set forth above.  However, Sinclair et al. does not teach a cylindrical housing.
With respect to claim 9, Comstock et al. teaches an optical probe comprising a tubular shaft (FIG. 1B), wherein the tubular shaft includes a drive cable (58)  and a cylindrical housing (14) which is attached to the distal end of the drive cable (FIG. 1B), and wherein a distal optics component is directly bonded inside the cylindrical housing (FIG. 1B).
With respect to claim 10, Comstock et al. teaches the cylindrical housing has a window (82) configured to allow the light passing through the light guiding component and incident on the beam directing surface of the distal optics component to exit the optical probe in a direction angular to the optical axis (FIG. 2  for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the optical probe of Sinclair et al. to utilize a cylindrical housing as taught by Comstock et al. in order to protect the optical components of the probe from foreign matter (para [0019] of Comstock et al.).
With respect to claim 11, Sinclair et al. in view of Comstock et al. teaches the distal optics component is integrally formed inside the cylindrical housing (FIG. 1B of Comstock) and abutting against the distal end of the light guiding component (FIG. 8, para [0054] of Sinclair et al.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Griffin (U.S. 9,488,782).
Sinclair et al. teaches an optical probe as set forth above.  However, Sinclair et al. does not teach an atraumatic lead-in feature.
With respect to claim 13, Griffin teaches an optical probe wherein the distal optics component further comprises an atraumatic lead-in feature (205) having a substantially rounded-off profile (FIG. 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the distal optics of Sinclair et al. to utilize the rounded-.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Toida (U.S. 2009/0244545).
With respect to claim 17, Sinclair et al. teaches an OCT (optical coherence tomography) imaging system (FIG. 1), comprising:
the optical probe according to claim 1 (FIG. 8, para [0054]);
a fiber optic rotary junction (FORD) (18) configured to rotate and/or translate the optical probe inside a lumen (para [0039],[0041]),
a detector (20), and
a processor (30) configured to generate OCT images of the inside of the lumen (para [0040]).
However, Sinclair et al. does not explicitly teach an interferometer.
With respect to clam 17, Toida teaches an OCT (optical coherence tomography) imaging system (FIG. 1), comprising:
an interferometer having a sample arm (L1, 16) and a reference arm (L2, 26), the sample arm including an optical probe (FIG. 1, para [0020]);
a fiber optic rotary junction (FORD) (18) configured to rotate and/or translate the optical probe inside a lumen (para [0082]-[0083]),
a detector (20) configured to detect an interference signal of a sample beam with a reference beam (para [0127]), the sample beam irradiating the lumen while the FORJ rotates and/or translates the optical probe, and
a processor (22) configured to generate OCT images of the inside of the lumen (para [0128]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795